Citation Nr: 0635927	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-38 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for low back disability, to 
include the question of whether a timely Substantive Appeal 
with the May 2003 denial of that claim has been filed.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision in which the 
RO denied service connection for low back disability .  In a 
May 2003 letter, the RO informed the veteran and his 
representative of this decision and of the veteran's 
appellate rights..  In January 2004, the RO issued a 
statement of the case (SOC) which addressed the above issue, 
and advised the veteran that he had until the later of 60 
days from the SOC or the remainder of the one-year period 
from the date of notice of the decision appealed to perfect 
his appeal.  In August 2004, the veteran filed statement 
indicating that he wanted to reopen the claim for service 
connection for his low back disability.   In November 2004, 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) as to the low back 
disability.  Supplemental statements of the case (SSOCs) 
reflecting the RO's continued denial of the claim were issued 
in November 2004, July 2005, and October 2005.  

In June 2006 , the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran granted the motion of the veteran's 
representative to advance this appeal on the Board's docket, 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

In September 2006, the Board sent a letter informing the 
veteran and his representative that the record raised a 
question as to whether a timely substantive appeal with the 
March 2003 denial had been filed (hence, the Board's 
expansion of the claim, as on the title page), and that they 
had 60 days to present written argument and additional 
evidence relevant to jurisdiction and/or to request a hearing 
to present oral argument on the jurisdictional question.  To 
date, neither the veteran nor his representative has 
responded to the Board's letter.

As a final preliminary matter, the Board notes that (as 
indicated above and below), while the veteran requested to 
reopen his claim for service connection for low back 
disability in August 2004, the RO has not issued a rating 
decision on the matter, and, if denied, afforded him an 
opportunity to perfect an appeal as to that issue.  Hence, 
this matter is referred to the RO for appropriate action  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter herein addressed has been accomplished.

2.  In a May 2003 rating decision, the RO denied the 
appellant's claim for service connection for low back 
disability; the RO informed the appellant of this decision by 
letter dated May 6, 2003.

3.  The veteran filed a NOD with the May 2003 rating decision 
on July 9, 2003, and the RO mailed a SOC to the appellant's 
address of record on January 29, 2004.

4.  In August and November 2004, the veteran filed a 
statement and a VAF-9, respectively, pertinent to the matter 
of service connection for low back disability.

5.  No document was received within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed (the later of the date of 
the expiration of one year from the notification of the 
denial, and 60 days from the issuance of the January 2004 
SOC) that constitutes either a substantive appeal as regards 
the matter of service connection for low back disability,  or 
a timely request for extension of time to file a substantive 
appeal with the May 2003 denial..


CONCLUSION OF LAW

As a timely appeal has not been perfected, the Board is 
without jurisdiction to consider the matter of the 
appellant's entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 7105, 7108 (West Supp. 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).

In this case, theBoard notified the veteran and his 
representative that the record raised a question as to 
whether a timely substantive appeal had been filed in this 
case, and afforded them the opportunity to present evidence 
and/or argument with respect to the jurisdictional question.  
As noted above, neither has responded.  The Board finds that 
its actions are sufficient to satisfy any duties to notify 
and assist owed the veteran.  As will be explained below, the 
Board lacks jurisdiction to adjudicate the claim on appeal, 
on the merits.  As the law, and not the facts, is dispositive 
of the appeal, the duties to notify and assist imposed by the 
VCAA are not applicable with regard to the claim.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). See also Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002).

II. Analysis

The applicable legal authority provides that the Board shall 
not entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108.  An appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board, and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, in a letter dated May 6, 2003, the RO notified 
the veteran of a rating action earlier that month that denied 
service connection for a low back disability . In November 
2003, the veteran filed a NOD with the denial for service 
connection for a low back disability.  In January 2004, the 
RO issued a SOC along with a cover letter that clearly 
notified the veteran that he had to file a formal appeal to 
perfect his appeal; a VA Form 9 was enclosed for this 
purpose.  However, no response was received from either the 
veteran or his representative for several months.  In August 
2004, the veteran indicated that he wished to reopen his 
claim for service connection for low back disability and, in 
November 2004, he filed a VA Form 9 pertinent to the low back 
claim.  

Pursuant to 38 CFR 20.302, the veteran had until May 6, 2004 
(the last day of the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed) to file a Substantive Appeal; in this case, 
such date is the later of the date of the expiration of one 
year from the notification of the denial, and 60 days from 
the issuance of the January 2004 SOC.  However, no document 
was received on or before that date than can be accepted as a 
timely substantive appeal on the matter.  While the veteran 
filed VA Form 9-a document typically utilized to file a 
substantive appeal-on November 17, 2004, this document was 
received more than seven months after the March 2004 date for 
filing a timely Substantive Appeal expired.

The Board also notes that, prior to the expiration of the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed for 
filing a timely Substantive Appeal, neither the veteran nor 
his representative filed any document that can be construed 
as a timely request for an extension of time to file a 
Substantive Appeal on that issue.  See 38 C.F.R. § 20.303 
(2006).  Moreover, while the version of 38 C.F.R. § 20.302 in 
effect since October 3, 2001 includes a special provision for 
extending the time period for filing a Substantive Appeal 
when the appellant files additional evidence within one year 
of the date of the notification of the decision being 
appealed (See 38 C.F.R. § 20.302(b)), the veteran in this 
case submitted no additional evidence during this time frame.  

As indicated above, in a September 14, 2006 letter, the Board 
notified the veteran and his representative of its concerns 
as to the timeliness question, and afforded them opportunity 
to respond.  No response has been  received from either the 
veteran or his representative.

Under these circumstances, the Board must conclude that the 
veteran failed to timely perfect his appeal with respect to 
the May 2003 RO denial of the claim for service connection 
for low back disability.  As such, the Board does not have 
jurisdiction to review the underlying claim for service 
connection, and the appeal must be dismissed on this  basis.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


